ORDER

PER CURIAM.
Appellant, Darrick Monson (“defendant”), appeals the judgment of conviction entered by the Circuit Court of the County of St. Louis after defendant was found guilty by the court of possession of marijuana in violation of § 23-25.1 of the University City Municipal Code. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. As we further find no jurisprudential purpose would be served by a written opinion, we affirm the trial court’s judgment pursuant to Rule 84.16(b).